MARY'S OPINION HEADING                                           




NO. 12-02-00356-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



MID CENTURY INSURANCE 
COMPANY OF TEXAS,§
	APPEAL FROM THE 123RD
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

BETTY R. MCDONALD,
APPELLEE§
	PANOLA COUNTY, TEXAS




MEMORANDUM OPINION
PER CURIAM

 This appeal is being dismissed for want of prosecution.  Tex. R. App. P. 42.3(b).  Appellant
perfected his appeal on November 21, 2002.  Thereafter, the record was filed on February 19, 2003,
making Appellant's brief due on or before March 21, 2003.  When Appellant failed to file his brief
within the required time, this court notified him on March 28, 2003 that the brief was past due, and
it warned that if no motion for extension of time explaining the delay was received by April 7, 2003,
the appeal would be dismissed for want of prosecution under Tex. R. App. P. 42.3(b). 
	As of April 9, 2003, Appellant has neither tendered its brief nor otherwise responded to this
court's notice.  Accordingly, Appellant's appeal is dismissed for want of prosecution pursuant to
Tex. R. App. P. 38.8(a)(1) and 42.3.(b).
Opinion delivered April 9, 2003.
Panel consisted of Worthen, C.J. and Griffith, J.



(PUBLISH)